Citation Nr: 9928369	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-32 849 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to August 
1945, and died in December 1991.  This appeal is being 
pursued by the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996  rating decision by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas, denying the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  A notice of disagreement 
was received in October 1997, a statement of the case was 
issued that same month, and a substantive appeal was received 
in November 1997.  During the period in which this appeal was 
pending, the appellant was afforded a hearing before the 
MROC's hearing officer in January 1998, at which time she was 
unrepresented, and in correspondence directed to the Board in 
November 1998, she clearly indicated her preference not to be 
represented by any person or organization regarding with 
respect to the claim herein at issue.


FINDINGS OF FACT

1.  The veteran died on December [redacted] 1991, as a result of 
endstage lung disease and asthma, due to or as a consequence 
of pneumonia and Pseudomonas; another significant condition 
contributing to death but unrelated to the underlying cause 
was a gastrointestinal bleed.

2.  During the veteran's lifetime, service connection was not 
established for any disability.

3.  Available service medical records are negative for 
complaints or findings as to any lung disease, inclusive of 
asthma, bronchitis, pneumonia, or Pseudomonas infection, or 
as to gastrointestinal bleeding.  

4.  The record reflects that the veteran initiated use of 
cigarettes in service and that he became addicted to nicotine 
in line-of-duty, which led to further tobacco use during 
postservice years and ultimately culminated in his fatal lung 
disease.


CONCLUSION OF LAW

Nicotine dependence of service origin was the proximate cause 
of the veteran's fatal lung disease.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a), 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the appellant initially filed 
a claim for dependency and indemnity compensation in August 
1992, alleging that the veteran's death was the result of 
mustard gas exposure during World War II.  Such claim was 
adjudicated by the MROC in October 1996, at which time a 
denial was entered on the basis that the appellant's claim 
was not well-grounded.  Written notice of the denial was 
furnished to the appellant in the same month.  In July 1997, 
a Statement in Support of Claim (VA Form 21-4138) was 
received in which the appellant indicated that she would like 
to "file a claim for DIC based on [her] husband's death 
being due to COPD...secondary to nicotine addiction that 
started in service."  In a September 1997 rating decision, 
the RO denied entitlement to service connection for the cause 
of the veteran's death based on the use of tobacco products.  
In October 1997 (within one year from the VA letter which 
notified the appellant of the October 1996 denial, the 
appellant indicated that she was filing a notice of 
disagreement from the September 1997 rating decision.  
However, as such notice of disagreement was received within 
one year of notice of the October 1996 rating decision which 
resulted in the initial denial of DIC benefits and since the 
underlying claim (for service connection for cause of death) 
remained the same, albeit a new theory of recovery was 
advanced, the Board believes that notice of disagreement 
should be viewed as initiating an appeal from the October 
1996 decision.  See generally Ashford v. Brown, 10 Vet.App. 
120 (1997).  As the October 1996 rating decision did not 
become final, an analysis under the new and material evidence 
provisions of 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998) is not required.  

The Board further finds that the appellant's claim is now 
well-grounded under 38 U.S.C.A. § 5107(a) (West 1991), as 
such claim is accompanied by evidence showing that it is 
plausible or capable of substantiation.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  As well, it is the 
Board's finding that all relevant facts involving the 
appellant's claim have been developed and that no need exists 
to obtain further development of the evidence.  38 U.S.C.A. 
§ 5107(b) (West 1991).  The undersigned specifically finds 
that issues of medical complexity or controversy are not 
presented by the instant appeal, such that obtaining an 
opinion from an independent medical expert is warranted.  
38 U.S.C.A. § 7109(a) (West 1991).

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).  A service-connected disorder is one that was 
incurred in or aggravated by active service; one for which 
there exists a rebuttable presumption of service incurrence 
if manifested to the required degree within a prescribed 
period from the veteran's separation from active duty; or one 
that is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1998).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (1998).

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998."  Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for disability or death resulting from an injury or disease 
due to inservice use of tobacco products by a veteran.  
However, it applies only to claims filed after June 9, 1998.  
As the appellant in this case filed her claim for service 
connection for the cause of the veteran's death prior to June 
1998, the new law does not affect the disposition of this 
appeal.

As pertains to the legal authority governing the disposition 
of tobacco-related claims, it is noted that, in February 
1993, the VA's General Counsel issued an opinion that 
clarified when benefits may be awarded based upon inservice 
tobacco use.  Therein it was found that direct service 
connection may be granted for disability or death if the 
evidence establishes that injury or disease resulted from 
tobacco use in line of duty in military service if the 
evidence shows injury or disease resulting from tobacco use 
in service.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  As well, 
it was held that the determination of whether nicotine 
dependence is a disease or injury for disability compensation 
purposes is essentially an adjudicative matter to be resolved 
by adjudication personnel based on accepted medical 
principles.  Id.  In a memorandum, dated May 5, 1997, the 
VA's Under Secretary for Health, relying upon the criteria 
set forth in VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), stated 
that nicotine dependence may be considered a disease for VA 
compensation purposes.

The VA's General Counsel, in a precedent opinion entered 
later in May 1997, found that a determination as to whether 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service-connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon the following:  (1) Whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97.  

The record reflects that the veteran died on December [redacted] 
1991, at the age of 72 years.  According to the certificate 
of death, the immediate causes of the veteran's death were 
endstage lung disease and asthma, with the approximate 
interval between their onset and death being five years.  
Such entities were therein noted to be due to or as a 
consequence of pneumonia and Pseudomonas, with the 
approximate interval between onset and death being ten days.  
Another significant condition contributing to death but not 
resulting in the underlying causes noted above was a 
gastrointestinal bleed.  No autopsy was shown by the death 
certificate to have been performed.

During the veteran's lifetime, service connection was not 
established for any disability.  VA nonservice-connected 
disability pension benefits were awarded the veteran by 
rating decision of March 1982, effective from February 1982.

Available service medical records consist of reports of 
entrance and exit medical evaluations, as well as a single 
dental record.  The foregoing disclose no abnormality of the 
lungs or gastrointestinal tract, nor do they evidence 
inservice tobacco use or nicotine addiction.  The remainder 
of the veteran's service medical records are unavailable and 
the National Personnel Records Center in a statement, dated 
in November 1992, indicates that service medical records of 
the veteran may have been lost in a fire at that facility.  
Searches of secondary sources then and prior thereto were 
noted to produce no additional data.

Following service, it is shown that the veteran was treated 
by a private medical professional in August 1946 for an upper 
respiratory infection.  At that time, it was recorded that 
the veteran had been a smoker for three years and that he was 
smoking one pack of cigarettes daily.  Further evidence of 
any lung disorder is not shown by the record until 1978, when 
clinical examination identified decreased breath sounds of 
the left lung and wheezing, with X-ray testing revealing a 
possible obstruction of the left main stem bronchus and the 
veteran's blood chemistry profile being found to be 
compatible with chronic obstructive pulmonary disease (COPD).  
A period of VA hospitalization followed in December 1978 for 
evaluation of a right hilar mass, most probably secondary to 
an enlarged pulmonary artery.  VA examination in February 
1979 culminated in pertinent part in a diagnosis of pulmonary 
emphysema; VA examination in March 1982 resulted in a 
diagnosis of COPD.

Further deterioration in the veteran's respiratory status is 
shown, beginning in April 1989, when he was hospitalized for 
respiratory failure associated with severe obstructive lung 
disease and superimposed pneumonia.  Much medical care is 
shown to have followed during the period thereafter, 
ultimately leading to the veteran's terminal hospitalization 
in November 1991 due to significant bronchitis, bronchospasm, 
hypercapnia, and hypoxemia with oxygen.  After several days 
of inpatient care, the veteran became lethargic and there was 
noted to be an increasing level of carbon dioxide tension.  
An emergency intubation was required and a significant ileus 
followed that did not respond to conservative therapy.  Such 
did not thereafter resolve, and was followed by markedly 
elevated blood sugar readings, fever, Staphylococcus 
infection, and increased lung infiltrate.  A lower 
gastrointestinal bleed then developed and required numerous 
blood transfusions.  Progressive worsening continued until 
the veteran's demise in late December 1991.  The final 
diagnoses were as follows:  Bronchitis associated with asthma 
and respiratory insufficiency; ileus, most likely associated 
with the above respiratory insufficiency; gastrointestinal 
bleed secondary to gastritis and gastric erosion; positive 
blood culture for Staphylococcus aureus treated with 
vancomycin; diabetes mellitus with marked difficulty in 
controlling blood sugars while on total parental nutrition 
and steroids; pneumonia, secondary to Pseudomonas; and lower 
gastrointestinal bleed, etiology unknown, most likely 
secondary to an ischemic bowel.

Following the veteran's death, statements were received by 
the MROC from the veteran's spouse and sister, as well as his 
daughters, to the effect that the veteran had not smoked 
prior to service and that the veteran had communicated to 
them during his lifetime that he had started to smoke during 
military service.  It was also reported that the veteran 
continued to smoke one to two packs of cigarettes daily 
during postservice years until 1978, when it was noted that 
he had been diagnosed with emphysema.  With the diagnosis of 
emphysema, the veteran was noted to have discontinued his use 
of cigarettes, although he reportedly then began to chew 
tobacco.

Three statements, dated in 1997, are of record from the 
veteran's private physician, J. G. Gilbert, a Diplomate of 
the American Board of Internal Medicine and Subspecialty 
Board of Pulmonary Disease, who treated the veteran from 1989 
to 1991.  Based on his personal knowledge of the veteran and 
a review of the veteran's records, inclusive of the family 
statements and private medical report in August 1946 
referenced above, such physician concluded that the veteran 
initiated smoking in service and that the veteran was 
nicotine-dependent while on active duty.  He ultimately 
concluded that the veteran's inservice tobacco use and 
nicotine dependence led to further smoking postservice, the 
end result being the development of the veteran's emphysema 
and chronic bronchitis which resulted in his death.  

The appellant was afforded a hearing at the MROC in January 
1998, when she offered sworn testimony that the veteran was 
smoking cigarettes at the time they met immediately after his 
discharge from service.  She also testified that two private 
physicians, one of whom was Dr. Gilbert, had at unspecified 
times advised the veteran to discontinue smoking or otherwise 
linked his lung problems to tobacco use.  It was reported 
that the veteran had attempted to quit smoking, but could 
not.  The veteran and his sisters were noted to have told the 
appellant that he had not used tobacco prior to service.

The only other opinion offered by a medical professional as 
to the relationship between the veteran's inservice tobacco 
use and/or nicotine addiction and the cause of his death is 
that provided by a VA physician whose input was sought by the 
MROC in January 1998.  In an undated and unsigned report, 
that physician opined that it was unlikely that the veteran's 
inservice smoking over a four-and-one-half year period (in 
actuality, approximately one year less), would have caused 
COPD unless he continued to smoke after discharge from 
service.  The physician noted that the record showed that the 
veteran continued to smoke until 1978.  In response to a 
question of whether nicotine dependence was incurred during 
the veteran's military service, the VA reviewer noted that 
dependence implied that the patient would have tried to stop 
smoking and then had to go back on it, with there being no 
evidence that the veteran had tried to stop smoking during 
military service.  No further response was offered as to that 
matter.  Lastly, the physician, whose educational and 
professional credentials are not identified by the record, 
found that the veteran's death from complications of endstage 
COPD was most probably secondary to his excessive smoking.

The record in its totality demonstrates that the veteran 
initiated tobacco use in service, there being no indications 
that such use resulted from willful misconduct on the part of 
the veteran.  As well, the aforementioned medical opinions 
when read together are in agreement that the veteran's 
excessive smoking was responsible for the endstage COPD that 
resulted in his death.  Such opinions differ on whether there 
was an inservice nicotine addiction and whether the veteran's 
inservice tobacco use alone resulted in the fatal lung 
disease.  As to the differing opinions, the law is clear that 
it is the Board's duty to assess the credibility and 
probative value of the evidence, and provided that it offers 
an adequate statement of reasons and bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  For the reasons set forth below 
in detail, the Board finds that the opinion from the 
veteran's treating physician is more persuasive than that of 
the VA physician, such that it is concluded that the evidence 
presented supports a grant of service connection for the 
cause of the veteran's death.

As indicated by the above-cited precedent opinion of the VA's 
General Counsel, which is binding upon the Board per 
38 U.S.C.A. § 7104(c) (West 1991) and 38 C.F.R. § 19.5 
(1998), whether or not the veteran was nicotine dependent in 
service is a medical issue.  VAOPGCPREC 19-97, paragraph 5.  
Such opinion in reliance on the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) at 243, references the 
definition of nicotine dependence as a maladaptive pattern of 
nicotine use leading to clinically significant impairment or 
distress, as manifested by three or more of certain specified 
criteria.  In this regard, it is evident that the VA 
physician who reviewed the veteran's file in early 1998 found 
that there was no evidence that the veteran attempted to stop 
smoking during service, and while not specifically addressing 
the question of inservice nicotine dependence, the reviewer 
intimated that because the veteran was not shown to have 
stopped smoking in service, he was not nicotine dependent 
during that time frame.  Per the DSM-IV criteria, however, an 
attempt to discontinue use of tobacco is not shown to be a 
mandatory prerequisite for a diagnosis of nicotine 
dependence, which the undersigned notes is a disease for 
which VA compensation is payable.  By the same token, the 
treating physician who is shown to be an expert in the field 
of pulmonary diseases and who had the benefit of conversing 
with the veteran during the course of treatment prior to 
death, as well as reviewing the veteran's records, 
specifically found the veteran to have been nicotine 
dependent in service and further, that such dependency led to 
additional tobacco use postservice, the cumulative effect of 
which led to the endstage lung disease responsible for the 
veteran's death.  As the dependence is shown to have 
originated in service, continued tobacco use after service is 
not judged to have been an intervening event leading to the 
postservice onset of the fatal lung disease and the record is 
otherwise silent as to any causative factor, other than 
nicotine dependence, for the development of such lung 
disease.  

Notwithstanding the existence of some evidence that is not 
supportive of the appellant's claim, the evidence in favor of 
her claim outweighs the contrary evidence, such that the 
appeal is allowed.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is warranted on the basis of the appellant's 
July 1997 claim.  The appeal is granted.


		
	ALAN S. PEEVEY	
	Member, Board of Veterans' Appeals



 

